Citation Nr: 1140381	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and C.S. 




ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2011); 38 C.F.R. § 20.900(c) (2011).    The Veteran had active service from June 1975 to June 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran's claim was previously before the Board in November 2010 and remanded at that time for additional evidentiary development, to include providing the Veteran a Travel Board hearing.  The requested hearing was held in June 2011.  The Veteran and C.S. testified before the undersigned and the hearing transcript is of record.  

In December 2007, the Veteran filed a service connection claim for a back disability.  To date, it appears that no action has been taken on this claim.  As such, the Board refers this claim for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the currently diagnosed hepatitis C and cirrhosis of the liver are related to his period of active service, and in particular, to jet air guns used to administer inoculations.  In the alternative, the Veteran alleges that his hepatitis C is related to an in-service tattoo and that the cirrhosis of the liver is secondary to hepatitis C.  See Veteran's statements and hearing testimony dated August and November 2007; June 2011.

Service treatment records (STRs) are negative for a diagnosis of or treatment for hepatitis C or cirrhosis of the liver.  No evidence of a tattoo was noted on entrance into service, but a tattoo on the Veteran's right deltoid was noted on separation from service.  There is no evidence of hepatitis C or cirrhosis of the liver within one year after discharge from service; rather, the first evidence of pertinent disability is several decades after service.  In this regard, diagnostic testing performed in October 2003 at a VA medical facility confirmed a hepatitis C diagnosis.  

The Veteran presented to a VA medical facility in May 2007 for a hepatology appointment.  He reported chronic alcohol use (i.e., 12 beers/day for the past 15 + years), but was recently told to cut down on drinking because he had "big problems" with his liver.  The Veteran's social history was significant for prior intranasal cocaine use.  He denied IV drug use, but acknowledged having a homemade tattoo.  He also denied sharing needles.  A computed tomography scan was suggestive of cirrhosis with portal hypertension.  The diagnosis was chronic hepatitis C and cirrhosis by physical examination.  In a July 2007 VA social work note, the Veteran acknowledged having a 25-year + history of alcohol abuse (i.e., drinking six to 12 beers daily).  By his own account, the Veteran indicated that his drinking resulted in medical complications, including cirrhosis.  The Veteran also reported that he had hepatitis C.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73   (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).
Here, the Veteran was afforded a VA Compensation and Pension (C&P) liver examination in October 2007.  According to the examiner, the Veteran had a history of chronic liver disease risk factors, including a tattoo prior to service, as well as blood exposure during service.  The examiner diagnosed hepatitis C and cirrhosis of the liver.  The examiner expressed the opinion the Veteran's hepatitis C was "less likely as not" caused by or the result of air gun inoculations.  In support of this conclusion, the examiner stated that there was no evidence that air gun inoculations were linked to the transmission of hepatitis C.  A link between hepatitis C and air gun inoculations had not been proven despite "a movement of veterans who contend that they acquired hepatitis C in this manner."  On the contrary, the examiner identified the Veteran's self-administered tattoo prior to service and the subsequent polysubstance abuse as the most likely causes of the hepatitis C.  The etiology of the cirrhosis of the liver was "multifactorial," according to the examiner.  In this regard, the Veteran had a history of alcohol abuse and hepatitis C.  Each of these conditions could contribute to liver failure, in the examiner's opinion.  The examiner also noted that hepatitis C can remain asymptomatic and undiagnosed for many decades and thus, exposure during active service was "possible."

Importantly, the evidence of record does not reflect that the Veteran had a tattoo prior to entering service.  The Veteran denied the same at the time of his June 2011 hearing.  Instead, STRs of record reflect that the Veteran got the tattoo in service.  In light of the examiner's misstatement of the evidence regarding when the Veteran got the tattoo, the Board finds this examination report is inadequate for evaluation purposes.  On remand, therefore, the examiner should be asked to provide an addendum to address this misstatement.  
  
VA is also required to make reasonable efforts to help the Veteran obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, therefore, the AMC should obtain VA treatment records pertaining to the Veteran from July 2, 2009.  The Veteran should also be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for the currently diagnosed hepatitis C and cirrhosis of the liver that are not already of record.  The AMC should notify the Veteran pursuant to 38 C.F.R. § 3.159(e) if these records cannot be obtained.

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from July 2, 2009.  The AMC should notify the Veteran pursuant to 38 C.F.R. § 3.159(e) if these records cannot be obtained.

3.  After all of the above development is completed, return the Veteran's claims file to the VA examiner who performed the October 2007 VA C&P liver examination for an addendum, if available.  The examiner should note in the examination report that the claims file has been reviewed. In particular, the examiner should address in an addendum the following:

* Express an opinion as to whether the currently diagnosed hepatitis C and/or cirrhosis of the liver at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service, including but not limited to as a result of his single in-service tattoo or other risk factors.  In reaching this conclusion, the examiner is asked to comment on the significance, if any, of the Veteran's long history of alcohol and substance abuse.  Please note: the examiner must provide separate opinions for the currently diagnosed hepatitis C and cirrhosis of the liver.  The examiner must provide a complete rationale for any stated opinion. 

* If and only if the examiner determines that the Veteran's hepatitis C began in or is related to his period of active service, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed cirrhosis of the liver is proximately due to, the result of, or caused by the Veteran's hepatitis C.  If not, the examiner is then asked to express an opinion as to whether the cirrhosis of the liver is aggravated (i.e., permanently worsened) beyond its natural progression by the hepatitis C.  In reaching this conclusion, the examiner is asked to comment on the significance, if any, of the Veteran's long history of alcohol and substance abuse.  The examiner must provide a complete rationale for any stated opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of a particular examiner.  
If this examiner is unavailable or indicates that another examination is necessary, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to assess the nature and etiology of his hepatitis C and cirrhosis of the liver and the relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  The examiner is asked to express an opinion on the questions posed immediately above.  A complete rationale for any stated opinion is required. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
  
5.  After the requested opinion has been completed, the opinion should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The opinion should be returned to the examiner and corrected if it is deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



